Citation Nr: 1135432	
Decision Date: 09/21/11    Archive Date: 10/03/11

DOCKET NO.  98-14 333A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased initial disability rating for amnestic disorder, recently diagnosed as attention-deficit hyperactivity disorder (ADHD), evaluated at 30 percent from July 4, 1997, to June 15, 2010, and at 50 percent from June 16, 2010, forward.

2.  Entitlement to a total rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Brian D. Hill, Esq.


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife

ATTORNEY FOR THE BOARD

T. Sherrard, Associate Counsel


INTRODUCTION

The Veteran had active service in the U.S. Air Force from September 1987 to July 1997, with approximately 8 months of prior unverified active duty.  

This matter came before the Board of Veterans' Appeals (BVA or Board) from a February 1998 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Honolulu, Hawaii, which, in pertinent part, granted service connection for an amnestic disorder and assigned a 10 percent disability rating, effective from July 1997.  The Veteran appealed the RO's determination, which is the subject of this appeal.  During the pendency of the appeal, the Veteran changed his residence, and jurisdiction of the claim was transferred to the Newark, New Jersey, RO.  In February 1999, the Newark RO increased the disability rating to 30 percent, retroactively effective from July 1997.  The Veteran has since moved to Florida, and jurisdiction of the claim is now with the RO in St. Petersburg.

In January 1999, the Veteran testified before a Hearing Officer at the Newark RO.  He later testified before the undersigned Veterans Law Judge at a Travel Board hearing at the Philadelphia, Pennsylvania, RO in January 2005, at which he was represented by an attorney different from the attorney listed on the first page herein.  Finally, he testified before the undersigned again in June 2011, along with his wife, T.N., by videoconference connection from the St. Petersburg RO.  Transcripts from all three hearings are associated with the claims file.  

This claim was previously before the Board in November 2007, at which time the Board denied the Veteran's claim for an increased rating for the service-connected amnestic disorder.  That decision was appealed to the U.S. Court of Appeals for Veterans Claims (Court).  The record contains a Joint Motion for Remand (JMR), dated in May 2009, wherein the Veteran's present attorney and the VA General Counsel agreed to request remand of the appeal.  In May 2009, the Court issued an order vacating the Board's November 2007 decision and remanding the matter.  

Specifically, the JMR stated that the Board should address the October 2003 Compensation and Pension (C&P) examination, wherein the Veteran was diagnosed with ADHD and the examiner stated that it was difficult to sustain a diagnosis of amnestic disorder, and should discuss the appropriate disposition of the Veteran's claim of service connection for ADHD.  In addition, the JMR provided that the Board should discuss statements of the Veteran's former supervisors and the Veteran's work history in its analysis of whether a referral for consideration of an extraschedular rating was warranted.    

Subsequently, the Board remanded the claim for additional development in an October 2009 decision.  Specifically, the Board found that a VA examination was necessary in order to clarify the Veteran's diagnoses and determine which of his symptoms are related to his now-diagnosed ADHD versus his service-connected amnestic disorder.  Moreover, after the VA examination was completed, the RO was to readjudicate the appeal, including consideration of the issue of entitlement to service connection for ADHD.  The RO effectuated the directives of the Remand, and issued a Supplemental Statement of the Case in July 2010.

In November 2009, the Veteran, through his new attorney, filed a Motion for Reconsideration in response to the Board's remand decision of October 2009.  That motion was denied by a Deputy Vice Chairman of the Board in December 2009.  

In an October 2010 decision, the Board remanded the claim again for a videoconference hearing, which, as noted above, was held in June 2011.  The development requested by the Board in its October 2010 remand has been completed, and the claim is now appropriate for appellate review.  

Throughout this appeal, the Veteran has submitted numerous statements in which he contends that he is unemployable due to his service-connected amnestic disorder.  In light of the holding of the Court in Rice v. Shinseki, 22 Vet. App. 447 (2009), the issue of TDIU is appropriately considered during the determination of an increased rating claim and, therefore, the issues before the Board have been re-characterized as they appear on the first page of the present decision.


FINDINGS OF FACT

1.  Throughout the rating period on appeal, the Veteran's amnestic disorder has been productive of complaints including memory loss, depressed mood, and difficulty maintaining employment; upon objective evaluation, his speech and thought processes were logical and coherent, there were almost no suicidal or homicidal ideations, he had no panic attacks, he was able to attend to activities of daily living, there was no disorientation or impulse control, and there were no reports of obsessional rituals or delusions.

2.  The Veteran has two or more service-connected disabilities, with at least one disability rated at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent, and he is unemployable due to his service-connected disabilities.


CONCLUSIONS OF LAW

1.  For the period from July 4, 1997, to June 15, 2010, the criteria for entitlement to an initial evaluation of 50 percent for amnestic disorder were met.  38 U.S.C.A. §§ 1155, 5103A, 5107(b) (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 4.130, Diagnostic Code 9327-9312 (2010).

2.  For the period from June 16, 2010, forward, the criteria for entitlement to an evaluation in excess of 50 percent for amnestic disorder have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107(b) (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 4.130, Diagnostic Code 9327-9312 (2010).

3.  The criteria for a grant of TDIU have been met.  38 U.S.C.A. §§ 1110, 1155 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.321, 3.340, 3.341, 4.16(a) (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2010).

The Veteran's claim here arises from his disagreement with the initial evaluation following the grant of service connection.  In Dingess v. Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007), the Court held that, in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated, it has in fact been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Id. at 490-91; Dunlap v. Nicholson, 21 Vet. App. 112, 117 (2007).  Therefore, no further notice, beyond that afforded in the context of the Veteran's initial claim for service connection, is needed under the VCAA.

In addition, the appellant has been represented by highly competent counsel in this matter.  See, e.g., Dalton v. Nicholson, 21 Vet. App. 23, 30 (2007) (Court was convinced that appellant and attorney had demonstrated actual knowledge of the information and evidence necessary to establish the claim).

As to VA's duty to assist, the RO obtained service treatment records (STRs), treatment records from the Orlando VA Medical Center (VAMC), and private treatment records, and the Veteran was provided VA examinations in September 1997, January 1999, August 2002, September 2003, July 2007, and June 2010. 

The Board therefore finds that that no additional assistance is required to fulfill VA's duty to assist the appellant.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

II.  Increased Rating

A.  Applicable Law

Disability evaluations are determined by the application of a schedule of ratings which is based on the average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2010); 38 C.F.R. Part 4 (2010).  When a question arises as to which of two evaluations shall be assigned, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In determining the disability evaluation, VA has a duty to acknowledge and consider all regulations which are potentially applicable based upon the assertions and issues raised in the record and to explain the reasons used to support the conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  These regulations include, but are not limited to, 38 C.F.R. § 4.1, which requires that each disability be viewed in relation to its history and that there be an emphasis placed upon the limitation of activity imposed by the disabling condition, and 38 C.F.R. § 4.2, which requires that medical reports be interpreted in light of the whole recorded history, and that each disability must be considered from the point of view of the veteran working or seeking work.  These requirements for the evaluation of the complete medical history of the claimant's condition operate to protect claimants against adverse decision based upon a single, incomplete, or inaccurate report, and to enable VA to make a more precise evaluation of the disability level and any changes in the condition.

In general, when an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, when the current appeal arose from the initially assigned rating, as is the case here, consideration must be given as to whether staged ratings should be assigned to reflect entitlement to a higher rating at any point during the pendency of the claim.  Fenderson v. West, 12 Vet. App. 119 (1999).  

It is the Board's responsibility to evaluate the entire record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is an approximate balance in the evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court of Appeals for Veterans Claims held that an appellant need only demonstrate that there is an "approximate balance of positive and negative evidence" in order to prevail.  The Court has also stated, "It is clear that to deny a claim on its merits, the evidence must preponderate against the claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert.

B.  Facts and Analysis
 
In this case, the Veteran contends he is entitled to a higher initial evaluation for his service-connected amnestic disorder.  As described above, service connection was initially granted in a February 1998 rating decision.  The RO assigned a 10 percent evaluation, effective from July 4, 1997, the day after the Veteran separated from service.  

Then, in a February 1999 rating decision, the RO granted a 30 percent evaluation, effective from July 4, 1997.  The current 50 percent evaluation was assigned in a July 2010 rating decision, and is effective from June 16, 2010, the date of the VA examination upon which the increased rating was based.  The Veteran contends that he is entitled to a 100 percent evaluation due to unemployability.    

The Veteran's disability has been evaluated under 38 C.F.R. § 4.130, Diagnostic Code (DC) 9327-9312 (organic mental disorder-dementia).  With reference to the general rating formula for mental disorders, a 30 percent evaluation is assigned when the evidence demonstrates occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events).

A 50 percent rating is assigned where there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.

A rating of 70 percent is assigned where there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); and inability to establish and maintain effective relationships.

The next higher, and highest available, rating of 100 percent is assigned where there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.

At the outset, the Board notes that the Veteran's memory deficits and other mental health problems have been characterized as amnestic disorder by some doctors, and as Attention Deficit Hyperactivity Disorder (ADHD) by others.  In a precedent decision, Clemons v. Shinseki, 23 Vet. App. 1 (2009), the Court of Appeals for Veterans Claims held that the scope of a service connection claim for a mental disability is not restricted to the specific diagnosis alleged by the claimant, but includes any mental disability which may reasonably be encompassed by the claimant's description of the claim, the reported symptoms, and other information of record.  As the Veteran's representative pointed out in his July 2011 Final Argument, none of the physicians has stated that the Veteran has two separate mental disorders, but all have rather affixed different diagnoses to the same set of symptoms.  See Mittleider v. West, 11 Vet. App. 181 (1998) (when differentiation between disorders is not clear, Board will consider all psychiatric symptoms demonstrated by Veteran as attributable to the service-connected mental disorder).

Therefore, although there are varying opinions as to the proper precise diagnosis, the symptoms have been described consistently throughout the medical documentation.  The Board finds that a remand under Clemons is not necessary in this case, and has evaluated all of the mental disorder symptoms described in the medical records as being attributable to the service-connected amnestic disorder.

The Board has first reviewed the medical evidence covering the time period from July 4, 1997, to June 15, 2010, during which time a 30 percent evaluation was in effect, and finds that the criteria for a higher 50 percent evaluation, but no more, have been met.  

The evidence demonstrates a normal affect on most occasions.  At the September 1997 VA examination, the Veteran's affect showed full range.  His affect was depressed at the 1999 VA examination.  At a January 2001 psychological evaluation conducted by Dr. Y.B.L., the Veteran's affect was limited and blunted.  Affect was full and appropriate at the 2003 and 2007 VA examinations.      

The evidence does not demonstrate circumstantial, circumlocutory, or stereotyped speech.  He spoke spontaneously at the 1997 VA examination.  His speech was clear and fluent at a 1997 evaluation with Dr. B.G.  He was coherent at the 1999 VA examination.  At the 2001 evaluation conducted by Dr. Y.B.L., his speech was coherent, relevant, and normal.  Speech was normal at the 2003 VA examination.  Speech was spontaneous at the 2007 VA examination.    

The Veteran did not have panic attacks more than once a week.  He did not report any panic attacks at the 1997 VA examination.  He denied panic attacks at a February 1998 VAMC visit and at the 2007 VA examination.    

The evidence shows some difficulty understanding complex commands in that he often forgot instructions given to him.  Although the Veteran reported significant memory deficits, his concentration was intact at the 1997 VA examination; he was able to spell a 5-letter word forwards and backwards, he could repeat up to 6 digits forward, and could complete a serial 7 test.  At the 1999 VA examination, he stated that he understood instructions given to him, but could not remember them.  

The evidence demonstrates impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks).  In May 1997, just after separation from service, the Veteran reported to Dr. A.B. that he would make lists to remember things, but then he would lose the lists.  He reported significant memory deficits beginning in the early 1990s at the 1997 VA examination.  On examination, he had difficulty registering 4 new words and required 3 repetitions to do this.  After 2 or 3 minutes, he could recall only 1 of the words, and remembered another with cueing.  There were significant deficits in his ability to recall a short story read to him.  He was able to remember where the examiner hid 3 objects.  He was able to remember only 2 of 4 visualized objects that the examiner showed him and asked him to draw after 2 or 3 minutes.  He had difficulty remembering some events from his recent and remote past.  In general, his immediate memory was more impaired than remote memory.  Neuropsychological testing showed a deficit in verbal memory with intact attention and concentration.   

During neuropsychological testing conducted in April 1998 by Dr. A.C.Z., the Veteran remembered 2 out of 18 facts presented to him in a paragraph, demonstrating extremely poor recall for narrative.  At a 2001 evaluation conducted by Dr. Y.B.L., the Veteran was only able to recall 1 out of 3 words in 5 minutes.  He was able to name the last four presidents of the United States and the 5 largest cities in the United States correctly.  

At the 2007 VA examination, the examiner noted the Veteran's remote and immediate memory were normal, but recent memory was mildly impaired.  He had a history of difficulty recalling verbal information (noted in past neuropsychological testing), and he could not recall 3 objects given to him to remember after several minutes.  

The evidence does not demonstrate impaired judgment or abstract thinking.  His judgment was noted to be intact at the 1997 VA examination.  Insight and judgment were fair at the 1999, 2002 and 2003 VA examinations.  The 1997 VA examiner wrote that the Veteran had insight into the nature of his difficulties.  His thought processes appeared coherent and well-organized at a 1997 evaluation with Dr. B.G.  The 2003 VA examiner noted that the Veteran's thought processes were somewhat rambling, but mostly goal-directed.  Thought processes were logical and goal-directed at the 2007 VA examination.       

The evidence demonstrates some disturbances of mood and motivation.  At a June 1997 evaluation conducted by Dr. B.G., the Veteran said that he became stressed and anxious rather easily, and had a bad temper and a short fuse.  He denied spontaneous mood swings, although he had brief periods of irritability, at the 1997 VA examination.  At a 2001 psychological evaluation conducted by Dr. Y.B.L., the Veteran's mood was described as anxious and mildly depressed.  At the August 2002 VA examination, it was noted that his motivation and interest in daily activities appeared to be unimpaired.  He mentioned depression, but denied feeling significantly depressed at the time.  At the 2003 VA examination, he stated that he was very irritable, and lost his temper easily.  The Veteran's mood was anxious at the 2007 VA examination.  

The evidence demonstrates some difficulty establishing and maintaining effective work and social relationships due to conflicts created by the Veteran's memory problems, although he generally got along well with others.  At the 1997 VA examination, he reported that his wife, whom he married in 1991, would become irritated with him because of his memory problems, and they had even discussed divorce because of them.  However, he stated that the marriage was currently stable with the birth of their son.  He said his friends had written him off as being stupid because he couldn't remember anything, which caused animosity in him.  However, he continued to play golf on the weekends with his friends.   In November 1998, Dr. A.C.Z. wrote that the Veteran was maintaining his job, and although he was demoted due to decreased speed, he got along well with his employer and fellow employees.  At the 2003 VA examination, he stated that he became aggravated when in a crowd, so he avoided activities that would bring him in proximity to a crowd, such as going to the grocery store.  

The evidence further demonstrates occupational and social impairment with reduced reliability and productivity due to the above symptoms, particularly with regard to the Veteran's ability to maintain employment.  At the 1997 VA examination, the Veteran expressed a loss of self-esteem and self-confidence in his work abilities due to his memory loss, although he stated there had been no serious consequences at work due to his memory problems.  In a January 1999 letter, the Veteran listed incidences of forgetfulness experienced on the job and the problems it caused for him.  He had many different jobs in 1998, and was let go or quit due to his memory problems.  At the January 1999 VA examination, he stated that he last worked in November 1998, and the longest job he held was for 2 months.  He had no difficulty getting a job, but could not keep a job due to his memory problems.  

In a February 1999 letter, Dr. S.D. wrote that the Veteran suffered from Attention Deficit Disorder (ADD), and had lost several employment positions due to the condition.  In September 2000, Dr. A.C.Z. wrote that the Veteran's ADD was permanent in nature and would limit his ability to sustain usual work conditions because of his inattentiveness, distractibility, and inability to follow instructions and maintain focus on tasks to completion.  In September 2001, Dr. E.A.B. wrote that the Veteran was currently not able to take full advantage of vocational training activities until his medication was appropriately titrated and he was properly diagnosed and treated in terms of his learning disability and possible underlying emotional interferences.  Several of the Veteran's previous employers wrote letters in which they stated they had to let him go because he had difficulty following directions and with travel due to his memory problems.   

In sum, the evidence demonstrates that the Veteran had occupational and social impairment due to approximately 5 out of the 9 symptoms listed under the 50 percent rating category during the period on appeal from July 4, 1997, to June 15, 2010.  Thus, based on the number of symptoms which are congruent with the 50 percent rating category, the Board finds that the overall disability picture best approximates the criteria for a 50 percent evaluation, pursuant to 38 C.F.R. § 4.7.  
 
The Board acknowledges that the evidence demonstrates some symptoms listed in rating categories higher than 50 percent.  For example, after he left service in 1997, the Veteran reported that he had suicidal thoughts at a January 2001 psychological evaluation conducted by Dr. Y.B.L.  Suicidal ideation is a symptom listed in the 70 percent rating category.  However, the other symptoms in that category, such as obsessional rituals, illogical, obscure, or irrelevant speech, near-continuous panic or depression, impaired impulse control, spatial disorientation, difficulty adapting to stressful circumstances, and inability to establish and maintain effective relationships, are not demonstrated by the evidence.  Indeed, the Veteran's speech was normal, he was fully oriented, he denied panic attacks, and he was able to maintain family relationships throughout the rating period under consideration.  Therefore, the presence of suicidal ideation is not a basis for the grant of an evaluation in excess of 50 percent.     

In concluding that an increased initial disability rating in excess of 50 percent is not warranted, the Board has also relied, in part, upon the Global Assessment of Functioning (GAF) scores assigned throughout the Veteran's treatment records.  The GAF is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental health and illness.  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing the Diagnostic and Statistical Manual of Mental Disorders (4th ed.1994).  

The Veteran was assigned GAF scores of 60, 65, 60, 62, and 50 at the 1997, 1999, 2002, 2003, and 2007 VA examinations, respectively.  In this regard, scores in the range of 41 to 50 represent serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  The symptoms listed in this GAF score range are more severe than the symptoms demonstrated by the evidence.  For instance, the Veteran denied suicidal ideation at most of his evaluations, and he was able to get along with his friends and family members, except when his memory problems created friction between them.  Thus, the GAF score in this range does not warrant a rating in excess of 50 percent.   

Scores ranging from 51 to 60 reflect moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  These symptoms accurately reflect the 50 percent evaluation assigned in the instant decision.  Thus, the GAF scores in this range do not warrant a rating in excess of 50 percent.  

Finally, scores in the range of 61 to 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships.  The symptoms reflected by GAF scores in this range also reflect the symptoms demonstrated by the evidence, and thus, do not warrant a rating in excess of 50 percent.  

Next, the Board has considered whether the evidence relevant to the rating period on appeal from June 16, 2010, forward, warrants an evaluation in excess of 50 percent.  

The evidence demonstrates only a single incident of suicidal ideation.  The Veteran denied suicidal and homicidal thoughts at the 2010 VA examination and at the September 2010 psychological evaluation conducted by Dr. E.T.  In December 2010, at a VAMC visit, the Veteran stated he thought about the idea of suicide, but had no plan or intent.  However, he denied suicidal ideation at February and April 2011 VAMC visits.  

The evidence does not demonstrate obsessional rituals which interfere with routine activities.  He denied obsessive or ritualistic behavior at the 2010 VA examination.  No obsessional rituals were reported at the 2010 evaluation by Dr. E.T.

The Veteran's speech was not intermittently illogical, obscure, or irrelevant.  His speech was unremarkable at the 2010 VA examination.  Dr. E.T. noted that he struggled with language, but there was no indication that his speech was intermittently illogical, obscure, or irrelevant.  

The evidence does not demonstrate near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively.  While the Veteran's mood was described as anxious and dysphoric at the 2010 VA examination, there was no indication it affected his ability to function.  Moreover, he denied panic attacks.  

Although the evidence shows irritability, it does not demonstrate impaired impulse control (such as unprovoked irritability with periods of violence).  The 2010 VA examiner described impulse control as fair, noting that the Veteran reported cursing a lot due to anger and frustration.  There was no indication of periods of violence, however.  An April 2011 VAMC note indicates the Veteran had ongoing issues of self-esteem, depression, and anger because he was not able to provide for his family in the way he wanted.  Impulse control was described as "good" at an April 2011 VAMC visit.  

The evidence does not demonstrate spatial disorientation.  The Veteran was oriented to person, time, and place at the 2010 VA examination and at an April 2011 VAMC visit.  The evidence does not demonstrate neglect of personal appearance and hygiene.  The Veteran was clean and casually dressed at the 2010 VA examination.  

The evidence does not demonstrate difficulty in adapting to stressful circumstances (including work or a worklike setting).  Although the Veteran experienced difficulties at work due to his memory deficits, his employers wrote letters stating that his work problems were not due to any lack of effort or inability to try or adapt to the job, but rather to his inability to carry tasks to completion.  

The evidence demonstrates difficulty, but not an inability, establishing and maintaining effective relationships.  At the 2010 VA examination, the Veteran reported that he sometimes forgot to complete tasks requested by his wife at home, and that his son became angry at him when he forgot things.  Dr. E.T. noted that the Veteran had difficulty, but not inability, in establishing and maintaining effective relationships.  The Veteran appears to have been able to get along with his supervisors and coworkers as well.

Finally, the evidence does not demonstrate occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to the above symptoms.  Dr. E.T. concluded that the Veteran had been unable to secure or follow a gainful occupation in congruence with his education as a result of his amnestic disorder since 1996.  At the June 2011 Board hearing, the Veteran testified that he was currently working, performing maintenance for a condominium association.  However, he stated that his boss was also a veteran and gave him special accommodations for his memory deficits.  In his July 2011 argument, the Veteran's representative stated that that supervisor had left, so it is unclear whether the new supervisor would be as accommodating.  

Therefore, while the evidence shows difficulty maintaining gainful employment, it does not show significant deficiencies in the other areas, such as judgment, thinking, or mood.  Indeed, the evidence arguably demonstrates only one of the nine symptoms listed in the 70 percent rating category (suicidal ideation).  Moreover, the Veteran has been able to maintain his marriage of 20 years.  

In summary, the Veteran's symptoms for the rating period from June 16, 2010, forward, do not meet the criteria for the next higher evaluation of 70 percent.  Indeed, only one of the symptoms listed in the 70 percent rating category is present, as described above.  Further, most of the symptoms have been consistent with the assigned evaluation of 50 percent.  For example, he reported difficulty understanding complex commands, memory loss, disturbances of mood and motivation, and difficulty establishing and maintaining effective relationships.  

Thus, based on the number of symptoms which are congruent with the current rating of 50 percent, the Board finds that the overall disability picture does not approximate the criteria for a 70 percent evaluation, and that the disability picture more nearly approximates the criteria required for the assigned 50 percent rating for the period from June 16, 2010, forward, pursuant to 38 C.F.R. § 4.7.

As above, in concluding that an increased disability rating in excess of 50 percent is not warranted for the period from June 16, 2010, forward, the Board has also relied, in part, upon the GAF scores assigned throughout the Veteran's treatment records.  He was assigned GAF scores of 50 at the 2010 VA examination and at the 2010 evaluation conducted by Dr. E.T., and a score of 48 at an April 2011 VAMC visit.

In this regard, as above, scores in the range of 41 to 50 represent serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  The symptoms described in this category are more severe than those demonstrated by the evidence.  For example, suicidal ideation was noted at only one VAMC visit, and there was no evidence of obsessional rituals.  Moreover, the Veteran was able to maintain family relationships.  Thus, the scores in this range do not warrant an increased rating.  

Based upon the foregoing, the Board finds that the criteria have not been met for an increased rating for amnestic disorder for the period from June 16, 2010, forward.  In reaching this conclusion, the benefit-of-the-doubt doctrine has been considered, but the preponderance of the evidence is against the claim for an increased rating.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53 (1990). 

In addition, the Board has considered whether the Veteran's service-connected amnestic disorder warrants an increased rating on an extra-schedular basis.  The governing criteria for the award of an extra-schedular rating call for a finding that the case presents such an exceptional or unusual disability picture, with such related factors as marked inference with employment or frequent periods of hospitalization, as to render impractical the application of the regular schedular standards.  In these instances, the RO is authorized to refer the case to the Under Secretary for Benefits or the Director, Compensation and Pension Service, for assignment of an extra-schedular evaluation commensurate with average earning capacity impairment.  38 C.F.R. § 3.321(b)(1). 

In this case, frequent hospitalization for the condition has not been shown.  Further, as described above, the schedular criteria for the 50 percent rating category adequately account for the Veteran's symptoms.  Indeed, the Rating Schedule provides for a higher rating for symptoms more severe than those of the Veteran.  The Court has held that, "if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required."  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Thus, the evidence does not indicate that application of the regular schedular standards is rendered impracticable, and referral for consideration of an extra-schedular evaluation under 38 C.F.R. § 3.321 is not warranted.

III.  Entitlement to TDIU

A.  Applicable Law

VA will grant a total disability evaluation for compensation purposes based on unemployability when the evidence shows that the veteran is precluded from obtaining or maintaining any gainful employment consistent with his or her education and occupational experience, by reason of service-connected disability or disabilities.  38 C.F.R. §§ 3.340, 3.341, 4.16.

If there is only one such disability, it must be rated at 60 percent or more, and if there are two or more disabilities, there shall be at least one disability rated at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent.  38 C.F.R. § 4.16(a).  For those veterans who fail to meet the percentage standards set forth in 38 C.F.R. § 4.16(a), total disability ratings for compensation may nevertheless be assigned when it is found that the service-connected disabilities are sufficient to produce unemployability; such cases should be referred to the Director, VA Compensation and Pension Service, for extra-schedular consideration.  38 C.F.R. § 4.16(b).

The central inquiry is, "whether the veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Neither non-service-connected disabilities nor advancing age may be considered in the determination.  38 C.F.R. §§ 3.341, 4.19; Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  For a veteran to prevail on a claim based on unemployability, it is necessary that the record reflect some factor which places the claimant in a different position than other veterans with the same disability rating.  The sole fact that a claimant is unemployed or has difficulty obtaining employment because of economic circumstances is not enough.  A high rating in itself is a recognition that the impairment makes it difficult to obtain and keep employment.  The question is whether the veteran is capable of performing the physical and mental acts required by employment, not whether the veteran can find employment.  See Van Hoose, supra.  As noted, consideration may not be given to the impairment caused by non-service-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19.

As above, the Board has evaluated the entire record on appeal, and has resolved reasonable doubt in the Veteran's favor in reaching its determination.  See 38 U.S.C.A. § 7104(a); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53 (1990); Alemany, 9 Vet. App. at 519 (1996).

B.  Facts and Analysis
 
In this case, the Veteran contends that he is unable to maintain gainful employment due to his service-connected amnestic disorder.  Specifically, in various statements and in his testimony at the Board hearing, the Veteran contends that his memory deficits cause him to be unable to remember his assigned tasks.  Multiple previous employers submitted letters supporting his contention that he lost his jobs due to his memory problems.  Moreover, his examining physicians have stated that his memory deficits cause significant difficulties in maintaining employment.   

In the instant decision, the Veteran has been awarded a 50 percent evaluation effective from July 4, 1997.  Since his other service-connected disabilities have also been in effect since July 4, 1997, he has a combined evaluation of 70 percent, effective from July 4, 1997.  Thus, he meets the threshold criteria for schedular consideration for a grant of TDIU under 38 C.F.R. § 4.16(a), in that he has two or more disabilities, with at least one disability rated at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent.  

Further, the Board finds that the combination of the Veteran's service-connected amnestic disorder with his several other compensable (and noncompensable) service-connected disabilities, is of sufficient severity to produce unemployability.  His memory deficits are well-documented in the medical records, and supported by statements from his previous employers as well as neuropsychological testing.  In addition, multiple physicians have opined that he is unable to maintain employment congruent with his education and background due to his memory problems.  Considering this with the deficits occasioned by his other musculoskeletal and organic disorders, a TDIU rating is appropriate.

Based on the foregoing, the Board finds that, separate and apart from the Rating Schedule criteria, the evidence of record demonstrates that the Veteran's service-connected disabilities - namely, his compensable amnestic disorder, left shoulder disorder, low back disorder, right foot disorder, and tinnitus, and his four other noncompensable disabilities - have rendered him unable to secure and follow substantially gainful employment.  Accordingly, the Board finds that a grant of TDIU is warranted.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53 (1990).



ORDER

Entitlement to a 50 percent evaluation for amnestic disorder is granted, effective from July 4, 1997, to June 15, 2010, subject to governing criteria applicable to the payment of monetary benefits.

From June 16, 2010, forward, entitlement to an evaluation in excess of 50 percent for amnestic disorder is denied.

A a total rating based on individual unemployability due to service-connected disability is granted.



____________________________________________
ANDREW J. MULLEN 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


